Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 2 is objected to because it is depended from a canceled claim 2.  To expedite, the claim has been treated depending from claim 1.  Correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, 9, 10, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (2020/0112662) in view of Sugiyama (JP2012128210a).
 	Regarding claim 1, Sakamoto discloses a method for displaying a video stream of a scene captured by a monitoring camera (106, 7410) on a display (par. 100; 7720) of a client device remote from the monitoring camera, the method comprising: 
receiving the video stream captured by the monitoring camera (121); 
receiving information indicating an on/off status (s25, s26, s155) for an IR-illuminator (103) illuminating the scene captured by the monitoring camera; 
setting a display setting of the display to a first display setting when the status of the IR-illuminator is on (s156) and to a second display setting when the status of the IR-illuminator is off (s157); and 
displaying the video stream on the display using the set display setting (s160).
	Sakamoto does not disclose wherein the video stream is displayed in a video stream display area which is enclosed by a background area, and wherein the setting of the display setting based on the on/off status indicated by the information comprises setting a color for the background area enclosing the video stream display area.
	Sugiyama, from the similar field of endeavor, teaches a background area (display area V) changing color based on the illuminance or external light surrounding the image display or ambient light level of the image display so that the attractiveness of the displayed image can be improved.  That is, when the ambient light level is bright (step s4 in Fig. 9), the red color is selected for the background color area V; on the other hand, if the ambient light level is dark (s4, s5), a blue color is selected for the background color area V.  The adaptively selecting the background color V based on the ambient light level, the image or video displayed inside the color frame V (area A) can draw the attention of the viewers; thus, it improves the attractiveness of the information displayed on the screen.  
	Therefore, knowing that the attention and focus of the driver to view the video displayed on the screen is critical in Sakamoto when driving, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Sugiyama into Sakamoto so that the video displayed on the screen could attract the attention of the driver effectively.  That is, the video display in Sakamoto would have the color frame V of Sugiyama, which would adaptively change the color based on the indicating information of the ON/Off status of the IR illuminator since, similar to Sugiyama, it also turns on or off based on the ambient light level.
Regarding claim 3, Sakamoto discloses upon the on/off status for the IR-illuminator is on, the color setting for the background area is darker than upon the on/off status for the IR-illuminator is off (Fig. 35 shows a monochrome image of an IR image, which has a darker background than a visible image such as shown in Fig. 30).
	Regarding claim 6, Sakamoto discloses the setting of the display setting based on upon the on/off status for the IR-illuminator is on or off comprises setting a color temperature of the display (s156, s157).
	Regarding claim 9, Sakamoto discloses requesting, by the client device, the on/off status for the IR-illuminator (par. 82).
	Regarding claim 10, Sakamoto discloses transmitting, from the IR-illuminator, the on/off status for the IR-illuminator upon a change of the on/off status (note 102 in Fig 1 and mode signal in Fig. 9).
	Regarding claims 13-16, see the similar rejections as set forth above.

Claims 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (2020/0112662) in view of Terre et al. (8,077,995).

	Regarding claim 4, Sakamoto does not disclose the setting of the display setting based on upon the on/off status for the IR-illuminator is on or off comprises setting a brightness of the display.  Terre, from the similar field of endeavor, teaches a brightness adjustment for a display under different environments (col. 7, lines 6-60).  By adjusting the brightness of the display, the appearance of the image on the display can be optimized.  Since Sakamoto’s display is subjected to different ambient light levels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Terre into Sakamoto so that the display appearance could be optimized. 
	Regarding claim 5, Sakamoto discloses upon the on/off status for the IR-illuminator is on, the brightness setting is darker than upon the on/off status for the IR-illuminator is off (note Fig. 30 and 35).
Regarding claim 7, Sakamoto does not disclose upon the on/off status for the IR-illuminator is on, the color temperature setting is warmer than upon the on/off status for the IR-illuminator is off.  Terre teaches the use of warmer temperature display during night mode for causing less eye fatigue or strain to the user (col. 7, lines 18, and 50-53).  Hence, it would have been obvious to adapt such adjustment into Sakamoto to perform the well known functions as claimed.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (2020/0112662) in view of Messmer (2012/0321273).
Regarding claim 8, Sakamoto does not disclose extracting the on/off status for the IR-illuminator from metadata in the video stream.  Messmer, from the similar field of endeavor, teaches a metadata transmitting and receiving system (Fig. 11a and 11b).  By embedding metadata into the video data, an additional transmission channel for the metadata is effective eliminated. This simplifies the transmission channel.  Thus, in view of Messmer, instead of using an additional channel to transmit the ON/OFF status of the IR-illuminator in Sakamoto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Messmer into Sakamoto so that the ON/OFF status of the IR-illuminator could be transmitted and received via the video stream.
Response to Arguments
Applicant's arguments filed 5/19/22 have been fully considered but they are not persuasive.  
 	Regarding applicant’s argument that Sakamoto does not teach that a unit of the imaging device 100 receives "information indicating an on/off status for an IR-illuminator," as claimed, the examiner disagrees.  As explained during the interview held on 5/18/22, the night mode (s25, s26) and day mode (s30) in Sakamoto as shown in Fig. 20 meet the ON and OFF indicating status of the IR illuminator, respectively, since the set night mode (s25) turns the IR light source ON and conversely the set day mode (s30) keeps the IR light source OFF.  Thus, the night mode and the day mode directly insinuate the ON and OFF status of the IR light source.  That is, in the night mode, the IR light source is ON, and in the day mode, the IR light source is OFF.  These modes are being utilized in step S155 in Fig. 28.  According to the set mode, the color adjustments are either performed in night mode (s156) or day mode (s157).  Thus, Sakamoto still meets the claimed limitations.  
	With regard to applicant’s argument that the video stream is displayed in a video stream display area which is enclosed by a background area, and wherein the setting of the display setting based on the on/off status indicated by the information comprises setting a color for the background area enclosing the video stream display area as claimed, the examiner agrees; however, based on the new found reference, Sugiyama, such limitations are deemed obvious.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422